EXHIBIT 10.1

SEPARATION AND SETTLEMENT AGREEMENT AND RELEASE

This SEPARATION AND SETTLEMENT AGREEMENT AND RELEASE (“Agreement”) is made and
entered into between William L. Kreienberg (“Employee”), residing at 75
Ambassador Drive, Rochester, NY  14610 and Financial Institutions, Inc. and its
subsidiaries and affiliated entities including Five Star Bank (“Bank”), Five
Star REIT, Inc., SDN Insurance Agency, LLC, Courier Capital, LLC, and HNP
Capital, LLC (collectively “Employer”), a company with its principal office at
220 Liberty Street, Warsaw, New York 14569 (collectively, “Parties” and each
individually “Party”) as of the Effective Date (as defined below).

WHEREAS, Employee has been employed by Employer and has received and had access
to Confidential and Proprietary Information of Employer (as defined below); and

WHEREAS, Employer has elected to terminate Employee’s employment with Employer
effective on the Separation Date (defined below), and

WHEREAS, Employee and Employer have agreed, among other things, to fully and
finally resolve any and all claims Employee has against Employer; ensure that
Employer’s confidential, proprietary and business interests are protected under
the terms and circumstances set forth herein; and ensure a smooth and orderly
transition of the matters that Employee has been handling on behalf of Employer;

NOW, THEREFORE, the Parties, in consideration for the promises and mutual
covenants set forth herein and other good and valuable consideration, the
receipt and sufficiency of which the Parties acknowledge, and the Parties acting
on their own free will hereby irrevocably agree as follows:  

1.

Separation.  Employee’s resignation of his employment with Employer will be
effective at the close of business on June 26, 2020 (“Separation Date”).  As of
the Separation Date, Employee has no authority to speak for, act for, represent,
or in any way affect the affairs of Employer and is restricted from entering
Employer’s property, except as specifically permitted by the Employer.

 

2.

Company Property.

 

 

a.

Except as specifically set forth in Section 3 below, to the extent Employee has
not already done so, by no later than five (5) business days from the Separation
Date, Employee shall return to Employer all documents (and all copies thereof)
and other property belonging to Employer that Employee has in Employee’s
possession, custody or control. The documents and property to be returned by
Employee include, but are not limited to all files, correspondence, e-mail,
memoranda, notes, notebooks, drawings, records, plans, forecasts, reports,
studies, analyses, compilations of data, proposals, agreements, financial
information, research and development information, customer lists and customer
information (including but not limited to telephone directories, phone books,
and any documents containing the name, address, telephone number, email address,
or other contact information of any customer or any agent, representative, or
employee of a customer), marketing information, operational and personnel
information (including but not limited to organizational charts, telephone
directories, phone books  any documents containing the name, address, telephone
number, email address, or other contact information of any employee, agent, or
representative of Employer), specifications, code, software, databases,
computer-recorded information, electronic records, tangible property and
equipment, credit cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any Confidential and Proprietary
Information of Employer (and

 

--------------------------------------------------------------------------------

 

 

all reproductions thereof in whole or in part).  Employee agrees to make a
diligent search to locate any such documents, property and information.  

 

 

b.

If Employee has used any computer, server, e-mail or phone device owned by
Employee or a member of Employee’s immediate family to receive, store, review,
prepare or transmit any Confidential and Proprietary Information or, documents,
property, materials or information of or pertaining to Employer, by no later
than five (5) business days from the Separation Date, Employee shall provide
Employer with a computer-useable copy of all such information and then
permanently delete and expunge such Confidential and Proprietary Information
from those systems or devices.  

 

 

c.

Employee further agrees that if Employee discovers any Employer documents or
property in Employee’s possession, custody or control or on Employee’s computer,
server, e-mail system, or other electronic device in the future, Employee will
immediately return such documents or information to Employer and delete them
from such computer, device, or e-mail system.

 

 

d.

Employer will work with Employee to retrieve any Company Property as outlined in
this Section via a courier. Employee will fully cooperate with Employer to
return such property to the Employer within five (5) business days from the
Separation Date.  

 

3.

Consideration. In consideration of Employee’s acceptance of the terms of this
Agreement, Employer will provide Employee with consideration, to which Employee
would not otherwise be entitled, described in this Section 3.

 

 

a.

Employer will pay Employee five hundred thousand dollars ($500,000.00), less any
required deductions or withholdings, to be paid to Employee in four equal
installments with the first payment to be made on Employer’s first payroll
period following the Effective Date, and the remaining three payments to be made
no later than Employer’s first payroll period in October 2020, January 2021, and
April 2021.  This amount is equivalent to twelve (12) months of Employee’s
current base salary ($380,839.68) plus an amount Employer determined to provide
Employee as additional consideration for the covenants Employee makes in this
Agreement and in order to provide Employee a form of incentive based
compensation that Employee may have enjoyed given Employee’s participation in
Employer’s Annual Incentive Plan (“AIP”) and notwithstanding the impact the
pandemic has had on achievement of performance metrics set forth in the 2020
AIP.  

  

 

b.

Provided that Employee timely elects continuation health insurance coverage
under COBRA, Employer shall pay Employee’s full monthly health and dental
insurance premiums (i.e., employer and employee share) from the Separation Date
until December 30, 2020 (the “Continuation Period”), subject to the following
terms and conditions.  Employee agrees and acknowledges that Employer is only
obligated to make premium payments for continuation of the same types and levels
of coverage and for the same dependents that Employee had as of Employee’s
Separation Date and Employee shall remain responsible for all other costs under
the plan.  If (i) Employee obtains health insurance coverage from a subsequent
employer, (ii) Employee discontinues COBRA continuation coverage and/or (iii)
that coverage is cancelled at any point during the Continuation Period, the
Company shall have no further obligations under this subsection.

2

--------------------------------------------------------------------------------

 

 

 

c.

Employer will transfer to Employee title to the company car that Employer
provided to Employee (2019 Lincoln Nautilus Reserve, AWD, 2LMPJ8LP6KBL56781 with
an approximate value of $38,000)(“Company Car”), provided however that Employer
shall include the value of the Company Car in Employee’s taxable wages and
Employer shall have the right to deduct any tax and withholding applicable to
the taxable value of the Company Car.  Upon transfer of title, Employee is
required to promptly take all necessary steps to transfer ownership
responsibility (to include insurance) from Employer to Employee.

 

 

d.

Employer makes no representations to Employee regarding the taxability and/or
tax implications of this Agreement and any payments made under it.  Employee is
solely responsible for any tax consequences associated with the payments made
pursuant to this Agreement, regardless of whether Employer should have
contributed and withheld taxes from the amounts paid (including Social Security
and Medicare).  Employee agrees to defend, indemnify, reimburse and hold
Employer harmless for any and all taxes, contributions, withholdings, fees,
assessments, interest, costs, penalties and other charges that may be imposed on
Employer by the Internal Revenue Service, the New York State Tax Department, or
any other federal, state or local taxing authority by reason of the payments
made pursuant to this Section 3, the absence of withholdings and deductions made
from those payments and/or Employee’s non-payment or late payment of taxes due
with respect to such payments. Employee alone assumes all liability for all such
amounts. The compensation and benefits under this Section 3 are intended to
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended, and the Treasury Regulations and other official guidance promulgated
and issued thereunder, and this Agreement shall be administered and interpreted
consistent with that intent.

 

 

e.

Whether or not Employee signs this Agreement, Employer will continue to pay
regular wages and employment related benefits through the Separation Date and
payout of accrued but unused paid time off in accordance with Employer policy.
Except as described below, all employment-related benefits shall cease on June
30, 2020.  

 

 

f.

Employee agrees that Employee is not entitled to any other compensation,
commissions, bonus, stock award or benefits of any kind or description from
Employer, its employees, agents, representatives, successors, assigns,
affiliates, parents, or related companies, or from or under any employee benefit
plan or fringe benefit plan sponsored by Employer, its successors, assigns,
affiliates or related companies, other than as described in this Agreement, and
except for vested benefits under the any qualified retirement plans in which
Employee participated.  

 

 

g.

Employee acknowledges and agrees that by executing this Agreement, that upon
receipt of payments described in this Section 3, Employee has received regular
wages, employment related benefits, accrued and unused paid time off through the
Separation Date, all of which were paid in accordance with Employer’s regular
payroll schedule and benefit policies and practices. The compensation Employee
receives as part of this Agreement as outlined in this Section 3 includes all
compensation, bonus, commissions, and other payments that would have been owed
to the Employee pursuant to any incentive plan that Employee was a participant
in. Pursuant to the terms of this Agreement, Employee is entitled to no other
compensation, commission, bonus, stock award, benefit, or other form of
compensation.

3

--------------------------------------------------------------------------------

 

 

4.

Release of Claims.

 

a.

Employee, on his own behalf and on behalf of his agents, representatives,
fiduciaries, successors and assigns, heirs, executors and administrators
remises, releases and forever discharges Employer and Employer’s past, present,
and future assigns, predecessors, successors, officers, directors, attorneys,
agents, representatives, employees, servants, shareholders, parents,
subsidiaries, affiliates, and insurers from all, and all manner of action and
actions, cause and causes of action, suits, claims, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, economic
damages, emotional distress, punitive damages, judgments, extents, executions,
claims and demands whatsoever, in law or in equity, whether known or unknown,
foreseen or unforeseen, which against Employer, its directors, officers,
managers, agents, representatives, servants, shareholders, parents,
subsidiaries, affiliates, insurers and employees that Employee ever had, now
has, or which Employee’s beneficiaries, agents, representatives, fiduciaries,
successors and assigns, heirs, executors and administrators, hereafter can,
shall or may have for, upon or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the date of this Agreement
including but not limited to all claims relating to or arising from Employee’s
employment  with the Employer; Employee’s termination of employment;
compensation, commissions, bonuses, or benefits; statutory claims, including but
not limited to Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act of 1967 (“ADEA”), the Older Works Benefit Protection Act of
1990 (“OWBPA”), the Rehabilitation Act of 1973, the Civil Rights Acts of 1866
and 1991, the Americans with Disabilities Act of 1990 (“ADA”), the Genetic
Information Nondiscrimination Act of 2008 (“GINA”), the Equal Pay Act of 1963,
the Family and Medical Leave Act of 1993 (“FMLA”), the Employment Retirement
Income Security Act of 1974 (“ERISA”), the New York State Human Rights Law and
any similar federal, state or local statute, regulation, order or common
law.  Employee also agrees that the legal rights and claims Employee is giving
up includes all common law rights and claims, such as a breach of express or
implied contract, tort (whether negligent or intentional), wrongful discharge,
constructive discharge, infliction of emotional distress, defamation, promissory
estoppel, and any claim for fraud, omission or misrepresentation, breach of
express or implied duties, or violation of public policy or policies, practices,
or procedures of Employer and any claim relating to workplace discrimination or
harassment, sex discrimination, sexual stereotyping, disability discrimination,
retaliation, or emotional distress.

 

 

b.

The claims Employee is giving up and releasing do not include Employee’s vested
rights, if any, under any qualified retirement plan in which Employee
participates, and Employee’s COBRA, unemployment insurance and workers’
compensation rights, if any.  Nothing in this Agreement shall be construed to
constitute a waiver of:  (i) any claims Employee may have against Employer that
arise from events that occur after the date that Employee signs this Agreement;
(ii) Employee’s right to file an administrative charge or complaint with any
government agencies, including the Equal Employment Opportunity Commission
(“EEOC”), the National Labor Relations Board (“NLRB”), the Occupational Safety
and Health Administration (“OSHA”), the Securities and Exchange Commission
(“SEC”) or any other federal, state or local governmental agency or commission;
(iii) Employee’s right to communicate with any government agency or Employee’s
right to participate in any regulatory or law enforcement investigation,
including Employee’s right to report any suspected violations

4

--------------------------------------------------------------------------------

 

 

of law; or (iv) any other right that Employee cannot waive as a matter of
law.  Employee agrees, however, to waive and release any right to receive any
individual remedy or to recover any individual monetary or non-monetary damages
as a result of any administrative charge, complaint or lawsuit filed by Employee
or anyone on Employee’s behalf, except as explicitly prohibited by law.
Moreover, this Agreement does not limit Employee’s right to receive an award for
information provided to the SEC.   In addition, the release of all claims set
forth in this Agreement does not affect Employee’s rights as expressly created
by this Agreement and does not limit Employee’s ability to enforce this
Agreement or to challenge the enforceability of this Agreement.

 

5.

Confidential and Proprietary Information.  Employee agrees and acknowledges as
follows:

 

a.

In the course of employment with Employer, Employee has acquired access to and
became acquainted with Confidential and Proprietary Information (as defined
below) about the professional business and financial affairs of Employer.

 

 

b.

Employee will not at any time, whether before or after the termination of
Employee’s employment, use, copy, disclose or make available any Confidential
and Proprietary Information (as defined in Section 5(c) below) to any
individual, corporation, partnership, trust, governmental body or other entity;
except that Employee may use, copy or disclose any Confidential and Proprietary
Information (i) to the extent it becomes publicly available through no fault on
Employee’s part, and (ii) to the extent Employee is required to do so pursuant
to applicable law or pursuant to a final order of a court or arbitrator having
jurisdiction thereof; provided, however, that prior to such disclosure Employee
shall promptly notify Employer in writing of any such order or request to
disclose and shall cooperate fully with Employer in protecting against any such
disclosure by narrowing the scope of such disclosure and/or obtaining a
protective order with respect to the permitted use of the Confidential and
Proprietary Information.

 

 

c.

For purposes of this Agreement, the term “Confidential and Proprietary
Information” means all data, trade secrets, business, products, or client
information and other information of any kind whatsoever that Employer
discloses, in writing, orally, visually or in any other medium, to the Employee
or to which the Employee obtained access during his employment with Employer,
whether or not marked “Confidential” or “Proprietary,” transmitted orally, or
communicated to the Employee as being Confidential and Proprietary Information
or which by its nature would be, if in written form, deemed Confidential and
Proprietary Information. Confidential and Proprietary Information includes, but
is not limited to, Employer’s strategies, operations, financial information,
business methods, systems, studies, client lists, client information, employee
and personnel information, business and contractual relationships, business
forecasts, sales, merchandising, marketing plans, and any written notes,
analyses, reports, compilations or other material or documents based in whole or
in part on such information.  

 

 

d.

Employee shall have responsibility for and bear all risk of loss or damage to
such Confidential and Proprietary Information and any and all actual
out-of-pocket costs, losses, fines, penalties, forfeitures, judgments and
expenses incurred by Employer, including court costs and fees and reasonable and
necessary fees and disbursements of counsel, resulting from improper or

5

--------------------------------------------------------------------------------

 

 

inaccurate use, processing or disclosure of such data or arising from the
negligence or willful misconduct of the Employee.

 

 

e.

Employee agrees to keep this Agreement, all documents relating to this
Agreement, and the terms of this Agreement, including the consideration being
paid under it, completely confidential.  Employee shall not disclose any
information concerning the existence or terms of this Agreement or provide a
copy of this Agreement to anyone, except as follows:  (i) to the extent
necessary to report income to appropriate taxing authorities;  (ii) to
communicate with Employee’s spouse, attorneys, Employee’s investment or
financial advisors, or Employee’s accountants as necessary for obtaining legal
and/or financial planning advice (in which case such person or entity shall be
informed of the confidential nature of this Agreement and agree to maintain the
confidentiality of this Agreement);  or (iii) in response to a judicial order or
subpoena issued by a state or federal court or governmental agency or any other
order of a court of competent jurisdiction or a discovery request pursuant to
established Rules of Civil Procedure in a civil action in state or federal court
or in response to any other discovery request or deposition question made or
posed.  

 

 

f.

Pursuant to the federal Defend Trade Secrets Act, Employer hereby notifies
Employee that an individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for disclosure of a trade secret that (A)
is made (i) in confidence to a Federal, State or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  In addition, an individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.

 

6.

Non-Competition and Non-Solicitation.  In consideration of the payments and
benefits provided to Employee by Employer under this Agreement, Employee agrees
that from the Separation Date through a period of six (6) months following the
Separation Date:

 

 

a.

Employee shall not engage anywhere within the following counties of New York
State: (A) Erie, Chautauqua, Niagara, Cattaraugus, Allegany, Wyoming, Genesee,
Orleans, Monroe, Livingston, Wayne and Ontario, and (B) any county from which,
during the 2019 and 2020 fiscal years, Employer derived more than 10% of their
aggregate revenue on a consolidated basis (the “Additional Counties”) and (C)
any county contiguous to an Additional County (the counties described in (A),
(B), and (C) collectively the “Restricted Area”), whether directly or
indirectly, or through any employee, agent, attorney or any other person or
party acting on behalf of the Employee, as principal, owner, officer, director,
agenda, employee, consultant or partner, in the management or administration of
a bank holding company, commercial bank, savings bank, credit union, insurance
company, wealth management company, financial investment company, or any other
financial services provider that competes with any companies that fall within
the definition of Employer or products, services, or programs offered by
Employer (“Restricted Activities”), provided that the foregoing shall not
restrict Employee from engaging in any Restricted Activities which Employer
directs Employee to undertake or

6

--------------------------------------------------------------------------------

 

 

which the Company expressly authorizes.  The foregoing shall not restrict
Employee from owning less than 5% of the outstanding capital stock of any
company that engages in Restricted Activities, provided that Employee is not
otherwise involved with such company as an officer, director, agent, employee or
consultant.  

 

 

b.

“Restricted Activities” also include directly or indirectly, canvassing,
soliciting, accepting, making, marketing, or selling any bank or financial
solution  products or services (including any deposit product or service,
savings account, checking account, certificate of deposit, individual retirement
account, credit card, residential or commercial mortgage, consumer or commercial
loan, home equity, line of credit, letter of credit, cash management service,
merchant service or treasury service, insurance, surety or bond, or investment
product or service) in any manner, to any person or business (i) who or which is
or was a client, customer, investor or supplier of Employer; (ii) with whom or
which Employee acquired a relationship during Employee’s employment with
Employer; and/or (iii)  any “Prospective Customer” of Employer defined as any
person or entity that has communicated with Employer and has engaged in any one
or more of the following activities within the twelve month period preceding the
Separation Date: (i) received written product or services pricing information;
(ii) met with Employee or other staff of the Employer; (iii) visited a Bank
branch or other office of the Company; or (iv) negotiated terms.

 

 

c.

In making the foregoing covenants, Employee acknowledges that Employer has a
legitimate interest in preventing Employee from exploiting or appropriating
Employer’s goodwill and Confidential and Proprietary Information as it relates
to Employer’s clients, customers, investors and suppliers, which goodwill and
Confidential and Proprietary Information has been created and maintained at
Employer’s expense.

 

 

d.

Employee will not, directly or indirectly (i) induce any party who or which is a
customer, supplier, investor or vendor of Employer to patronize any business
directly or indirectly in competition with Employer, or (ii) request or advise
any party who or which is a customer, supplier, investor, or carriers of
Employer, or its or their successors, to withdraw, curtail, cancel or modify any
such customer’s or carrier’s business with such entity.

 

 

e.

Employee will not (i) employ, or knowingly permit any company or business that
employs Employee or is directly or indirectly controlled by, owned by, or which
Employee, in any way, has an ownership interest in to employ any person who was
employed by Employer on the Separation Date and is currently employed by
Employer, or (ii) in any manner seek to induce any person who was employed by
Employer on the Separation Date and is currently employed by Employer to leave
his or her employment with Employer.

 

 

f.

Employee agrees that the scope of the territory covered, the actions restricted
thereby, and the duration of such covenants set forth in this Section 6 are
reasonable and necessary to protect the legitimate business interests of
Employer.

 

 

g.

Employer’s customers, clients or Centers of Influence may possess Employee’s
personal cell phone or home number, or personal email address or social media
account and may attempt to contact Employee in the future either by phone or
other means for business related matters of Employer.  Employee agrees to refer
such individuals back to Employer and indicate that Employee is no longer
employed by Employer.

7

--------------------------------------------------------------------------------

 

 

7.

Remedies.  In the event that Employee breaches any of Employee’s obligations
under this Agreement, Employer may, at its option, obtain monetary damages, a
court order requiring that Employee comply with this Agreement, or other legal
and equitable remedies as appropriate.  Employee specifically agrees that any
breach or threatened breach of Sections 5 or 6 would cause irreparable injury to
Employer, that money damages may not provide an adequate remedy to Employer and
that Employer will accordingly have the right and remedy (a) to obtain an
injunction prohibiting Employee from violating or threatening to violate such
provisions, (b) to have such provisions specifically enforced by any court of
competent jurisdiction, and (c) to require Employee to account for and pay over
to Employer all compensation, profits, monies, accruals, increments or other
benefits derived or received by Employee as the result of any transactions
constituting a breach of such provisions.  Nothing herein shall be construed as
prohibiting Employer from pursuing any other remedies available to it for such
breach or threatened breach, including the recovery of money damages.  Employee
and Employer believe that the restrictions and covenants in this Agreement are
reasonable and enforceable under the circumstances.  However, if any one or more
of the provisions in this Agreement shall, for any, reason be held to be
excessively broad as to time, duration, geographic scope, activity, or subject,
it shall be construed by limiting and reducing it so as to be enforceable to the
extent compatible with law and with Employee and Employer’s intentions as stated
herein.  

 

8.

No Pending Action. Employee represents that, as of the Effective Date, Employee
has not filed any charge, complaint or action in any forum against the Employer.

 

9.

Duty to Cooperate. Employee agrees to provide assistance to Employer to assure a
smooth and orderly transition and transfer of work and responsibilities.
Employee agrees to fully cooperate with Employer and its attorneys, auditors and
consultants following the Separation Date; to provide prompt, truthful, and
complete information in relation to any inquiry by Employer or its attorney and
in connection with any matter, litigation or other proceeding arising out of or
relating to matters of which Employee was involved prior to the termination of
Employee’s employment. Employee’s cooperation shall include, without limitation,
providing assistance to Employer’s counsel, experts and consultants, and
providing truthful testimony in pretrial and trial or hearing proceedings.
Employer agrees to timely pay all reasonable expenses incurred by Employee,
including, but not limited to, transportation costs, lodging costs, and lost
wages.

 

10.

No Derogatory Statements; Future Inquiries.  Employee agrees that Employee will
not directly or indirectly make, or cause to be made, any written or oral
statement or other communication that is derogatory or disparaging to Employer
or Employer’s predecessors, successors, parents, subsidiaries, or related
entities, or any of Employer’s members, shareholders, officers, directors,
agents, attorneys, employees, or assigns.  Likewise, Employer agrees that it
will not directly or indirectly make, or cause to be made, any written or oral
statement or other communication that is derogatory or disparaging to
Employee.  In the event that Employer receives an inquiry from a future
prospective employer, Employer will, consistent with its policies, disclose only
the position held by Employee and the duration of Employee’s employment.

 

11.

Competent, Knowing, Voluntary Acceptance; Advice of Counsel.  

 

 

a.

Employee represents, warrants, and acknowledges that Employee: (i) is legally
competent; (ii) understands and accepts the nature, terms and scope of this
Agreement with full knowledge of

8

--------------------------------------------------------------------------------

 

 

all material facts related thereto; (iii) did not execute this Agreement under
coercion or duress of any kind whatsoever.  

 

 

b.

Employee acknowledges that Employee has had a full and fair opportunity to
review this Agreement.  Employee understands that Employee had the right to
study and obtain advice from others about the meaning of this Agreement for not
less than twenty-one (21) days from the date Employee was first given this
Agreement (June 26, 2020) before Employee was asked to sign it.  Employee
acknowledges that if Employee signs this Agreement before the expiration of the
twenty-one (21) day period, Employee knowingly and willingly waives the balance
of such period.  Both Employee and Employer agree that any amendments to this
Agreement made after the date that Employee first received it will not re-start
the 21-day period of review.

 

 

c.

Employee also affirms and acknowledges that Employee has had the opportunity to
consult with an attorney of Employee’s choosing before signing this Agreement.
By signing this Agreement, Employee acknowledges Employee had an opportunity to
do so and either consulted with an attorney or chose not to consult with any
attorney.

 

12.

Right to Revoke. Employee understands that Employee may revoke this Agreement
for a period of seven (7) days after executing this Agreement. To be effective,
the revocation must be in writing and delivered to Samuel J. Burruano, Jr.,
General Counsel and Corporate Secretary, Five Star Bank, 100 Chestnut Street,
Rochester New York 14604 before the close of business on the seventh day after
Employee’s execution. If the Agreement is not revoked within this seven (7) day
period, it shall be fully effective and enforceable without any further
affirmative action by either party on the eighth business day after the date of
Employee’s signature (the “Effective Date”).  

 

13.

Binding Nature.  This Agreement shall bind, be transferable to, and/or be
enforceable by or against, Employer’s successors and assigns, now and in the
future.  This Agreement shall also bind, be transferable to and/or be
enforceable by or against, all persons who might assert a legal right or claim
on Employee’s behalf, such as Employee’s heirs, executors, personal
representatives and assigns, now and in the future.

 

14.

Governing Law and Notices. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.  Disputes arising under it
shall be heard exclusively by the state or federal courts located in Monroe
County, New York.  Any notices or communications relating to this Agreement
should be sent to the attention of Employer’s General Counsel at 100 Chestnut
Street, Rochester, New York 14604.

 

15.

Scope of Agreement.  Employee agrees that no promise, inducement or other
agreement not expressly contained or referred to in this Agreement has been made
conferring any benefit upon Employee.  Employee also agrees that this Agreement
contains the entire agreement between Employer and Employee regarding Employee’s
employment and termination from employment and supersedes and renders null and
void any and all prior or contemporaneous oral or written understandings,
statements, representations  promises, or written agreements, except that the
terms and provisions of the Indemnity Agreement dated December 28, 2016 between
Employee and Financial Institutions, Inc. will remain in full force and effect
to the extent that the provisions contained in said agreement do not contravene
or conflict with the terms of this Agreement.

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Employee and Employer by its duly authorized agent, have
hereunder executed this Agreement and intend to be legally bound by its
provisions.

FINANCIAL INSITUTIONS, INC.,

and its subsidiaries and affiliate entities

 

 

 

 

By: _/s/ Martin K. Birmingham_______Date: ___June 30, 2020_______________

Martin K. Birmingham

President and Chief Executive Officer

 

 

 

WILLIAM L. KREIEINBERG

 

 

 

 

_/s/ William L. Kreienberg___________Date: ____June 30, 2020______________

William L. Kreienberg

 

 

STATE OF NEW YORK)

COUNTY OF __Monroe__) ss:

 

On the _30th_ day of __June_______, 2020 before me, the undersigned, personally
appeared William L. Kreienberg, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that she executed the same in the
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

__/s/ David Masler_____________

Notary Public

10